Judgment unanimously reversed on the law, motion granted and indictment dismissed. Memorandum: County Court erred by denying defendant’s motion to suppress evidence seized pursuant to a search warrant. The sketchy details provided in the handwritten statement signed by the confidential informant did not constitute a summary of the informant’s examination by the issuing Magistrate "recorded or summarized on the record by the court” (CPL 690.40 [1]). Because we conclude there was not substantial compliance with CPL 690.40, the evidence discovered during the search authorized by the defective warrant must be suppressed (see, People v Taylor, 73 NY2d 683, 690).
*1043In view of our determination, we do not reach defendant’s other contentions. (Appeal from Judgment of Supreme Court, Erie County, Kasler, J., trial; Erie County Court, Drury, J., suppression hearing — Criminal Possession Marihuana, 2nd Degree.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.